Citation Nr: 1028866	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and April 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. 

Procedural history

The Veteran's claim of entitlement to service connection for 
tinnitus was denied in the above-mentioned August 2005 rating 
decision.  The Veteran perfected an appeal and his claim was 
denied by the Board in April 2008.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a Memorandum Decision dated 
January 21, 2010, the Court set aside the Board's decision and 
remanded the case.  

The Veteran was granted service connection for PTSD in an August 
2005 rating decision.  A 50 percent disability rating was 
assigned.  

In November 2006, the Veteran filed a claim seeking entitlement 
to an increased disability rating for his service-connected PTSD.  
The assigned 50 percent rating was continued by the RO in the 
above-mentioned April 2007 rating decision.  After the Veteran 
had perfected an appeal, his PTSD disability rating was increased 
to 70 percent by means of a March 2009 rating decision. 

The April 2007 rating decision also denied an increased 
(compensable) rating for bilateral hearing loss disability.  
Following receipt of a notice of disagreement in November 2007, 
and issuance of a statement of the case in July 2008, the Veteran 
perfected an appeal as to that issue by an August 2008 
substantive appeal.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

In a March 2009 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claims of 
entitlement to an increased disability rating for service-
connected PTSD, and entitlement to an increased (compensable) 
rating for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to an increased 
disability rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to an increased 
(compensable) disability rating for bilateral hearing loss 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009). 

In a March 2009 statement, the Veteran's representative indicated 
that a March 23, 2009 rating decision "completely" satisfied 
the Veteran's appeal.  At that time, the Veteran had perfected an 
appeal (via a substantive appeal received in August 2008), as to 
the issues of entitlement to an increased disability rating for 
service-connected PTSD, entitlement to an increased (compensable) 
rating for bilateral hearing loss disability, and entitlement to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  The March 23, 2009 rating decision, in 
pertinent part, granted a TDIU, and an increased 70 percent 
rating for PTSD.  No action was taken as to the rating for 
bilateral hearing loss disability.

The Veteran, through his representative, has withdrawn his appeal 
of the pending issues of entitlement to an increased disability 
rating for service-connected PTSD, and entitlement to an 
increased (compensable) rating for bilateral hearing loss 
disability.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review the 
issues of entitlement to an increased disability rating for  
PTSD, and entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.  As such, the issues are 
therefore dismissed.


ORDER

The appeal of the issue of entitlement to an increased disability 
rating for service-connected PTSD, currently evaluated as 70 
percent disabling, having been withdrawn, the matter is 
dismissed.  

The appeal of the issue of entitlement to an increased 
(compensable) disability rating for service-connected bilateral 
hearing loss disability, having been withdrawn, the matter is 
dismissed.  


	(CONTINUED ON NEXT PAGE)


REMAND

As noted in the introduction, the Veteran's claim of entitlement 
to service connection for tinnitus was denied by the Board in 
April 2008.  In January 2010, the Court found that the Board 
"provided an inadequate statement of reasons or bases for its 
reliance on a July 2005 VA medical examination" and set aside 
the Board's decision. 

In April 2008, the Board found that the Veteran currently had 
tinnitus and that he had tinnitus during service.  However, as 
stated by the Court, the Board found that "service connection 
was not warranted because a 1989 medical examination noted no 
complaints of tinnitus, and the 2005 VA examiner stated that 
"[if] no tinnitus existed [in 1989], than the current tinnitus 
would be less likely than not service connected."  In 
determining that the Board's decision was not supported by an 
adequate statement of reasons or bases, the Court noted that 
"neither the Board nor the 2005 medical examiner explained why 
an absence of tinnitus complaints in 1989 would indicate that 
[the Veteran's] tinnitus is not related to his in-service 
tinnitus."  

In the January 2010 Memorandum Decision, the Court observed that 
the symptoms of tinnitus can be intermittent and the 2005 VA 
medical examiner should have provided a rationale for the 
conclusion that if tinnitus did not exist in 1989 "then the 
current tinnitus would be less likely than not service 
connected."  In this capacity the Board observes that the 
Veteran denied having tinnitus during the May 1989 general 
medical examination, during a May 1989 ear nose and throat 
examination and was not diagnosed with tinnitus during a July 
1989 VA audiological examination.  The Board's April 2008 
decision also found it significant that the Veteran did not seek 
service connection for tinnitus when he filed his claim for 
hearing loss disability in January 1989. 

Accordingly, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the Veteran's 
tinnitus and the tinnitus he experienced during service, and the 
intermittent nature of tinnitus symptoms.  These questions must 
be addressed by an appropriately qualified medical professional.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a health care 
provider with appropriate experience to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the Veteran's tinnitus is 
related to his in-service tinnitus.  In 
providing supporting rationale for the 
clinical opinion provided, the examiner must 
specifically comment on why, or why not, the 
absence of tinnitus in 1989 and the 
intermittent nature of the disability as 
described by the Court's January 2010 
Memorandum Decision, supports or does not 
support a clinical finding of a nexus of 
current tinnitus to service.  If the 
reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


